12 So.3d 277 (2009)
FEDERATED NATIONAL INSURANCE COMPANY, Appellant,
v.
Ronald THOMAS a/k/a Thompson, Paul Lynch and Nancy Lynch, Appellees.
No. 4D08-842.
District Court of Appeal of Florida, Fourth District.
May 20, 2009.
Rehearing Denied June 17, 2009.
*278 Warren B. Kwavnick of Cooney, Mattson, Lance, Blackburn, Richards & O'Connor, P.A., Fort Lauderdale, for appellant.
Jane Kreusler-Walsh of Kreusler-Walsh, Compiani & Vargas, P.A., West Palm Beach, and Dan Cytryn of Cytryn & Santana, P.A., Coral Springs, for appellees Paul Lynch and Nancy Lynch.
PER CURIAM.
Affirmed. See Zautner v. Liberty Mut. Ins. Co., 382 So.2d 106 (Fla. 3d DCA 1980).
STEVENSON, HAZOURI and LEVINE, JJ., concur.